     Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.1 Filed 11/16/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            DETROIT DIVISION

MICHAEL BROCK,

        Plaintiff,

v.                                            CASE NO.:

AMERICAN EXPRESS CENTURION                    JURY TRIAL DEMANDED
BANK, d/b/a AMERICAN EXPRESS
CENTURION INC.,

        Defendant.
                                      /

                COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, Michael Brock (“Plaintiff”), by and through the

undersigned counsel, and sues Defendant, American Express Centurion Bank, d/b/a

American Express Centurion Inc. (“Defendant”), and in support thereof respectfully

alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

seq. (“TCPA”).

                                INTRODUCTION

         1.    The TCPA was enacted to prevent companies like Defendant from

invading American citizen’s privacy and to prevent abusive “robo-calls.”

         2.    “The TCPA is designed to protect individual consumers from

receiving intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs.,

LLC, 132 S. Ct. 740 (2012).
                                          1
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.2 Filed 11/16/20 Page 2 of 8




      3.     According to the Federal Communications Commission (“FCC”),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with

over 200,000 complaints each year – around 60 percent of all the

complaints…Some private analyses estimate that U.S. consumers received

approximately      2.4     billion    robocalls      per     month      in    2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                         JURISDICTION AND VENUE

       4.    Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action

involves violations of the TCPA.

       5.    Subject matter jurisdiction, federal question jurisdiction, for purposes

of this action is appropriate and conferred by 28 U.S.C. § 1331, which provides

that the district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States; and this action

involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin.

Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B., 746

F.3d 1242, 1249 (11th Cir. 2014).




                                          2
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.3 Filed 11/16/20 Page 3 of 8




      6.     The alleged violations described herein occurred in Wayne County,

Michigan. Accordingly, venue is appropriate with this Court under 28 U.S.C.

§1391(b)(2), as it is the judicial district in which a substantial part of the events or

omissions giving rise to this action occurred.

                           FACTUAL ALLEGATIONS

      7.     Plaintiff is a natural person, and citizen of the State of Michigan,

residing in Wayne County, Michigan.

      8.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A.,

755 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d

1242 (11th Cir. 2014).

      9.     Defendant is a corporation with its principal place of business located

in Utah and which conducts business in the State of Michigan through its

registered agent, The Corporation Company, located at 40600 Ann Arbor Road

East, Suite 201, Plymouth, Michigan, 48170.

      10.    Some or all of the calls Defendant made to Plaintiff’s cellular

telephone number were made using an “automatic telephone dialing system” which

has the capacity to store or produce telephone numbers to be called, using a

random or sequential number generator (including but not limited to a predictive

dialer) or an artificial or prerecorded voice; and to dial such numbers as specified

by 47 U.S.C § 227(a)(1) (hereinafter “auto-dialer calls”). Plaintiff will testify that

                                           3
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.4 Filed 11/16/20 Page 4 of 8




he knew it was an auto-dialer because of the vast number of calls he received and

because he heard a pause when he answered his telephone before a voice came on

the line from Defendant.

      11.    Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

      12.    Plaintiff is the subscriber, regular user and carrier of the cellular

telephone number (248) ***-1624 and was the called party and recipient of

Defendant’s calls.

      13.    Defendant placed an exorbitant number of automated calls to

Plaintiff’s cellular telephone, (248) ***-1624, in an attempt to collect on a debt.

      14.    On several occasions over the last year, Plaintiff instructed

Defendant’s agent(s) to stop calling his cellular telephone.

      15.    On or about June of 2020, Plaintiff communicated with Defendant

from his aforementioned cellular telephone number and instructed Defendant’s

agent to cease calling.

      16.    Plaintiff repeatedly told Defendant that he was going through a tough

time, but as soon as he had the money he would pay.

      17.    During these same conversations, Plaintiff would repeatedly tell

Defendant not to call him about the debt anymore.



                                          4
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.5 Filed 11/16/20 Page 5 of 8




       18.      Defendant has a corporate policy to use an automatic telephone

dialing system or a pre-recorded or artificial voice to contact individuals, just as

they did to Plaintiff’s cellular telephone in this case.

       19.      Defendant has numerous complaints against it across the country

asserting that its automatic telephone dialing system continues to call despite being

requested to stop.

       20.      Defendant has had numerous complaints against it from consumers

across the country asking to not be called, however Defendant continues to call

these individuals.

       21.      Not one of Defendant’ telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

       22.      Defendant willfully and/or knowingly violated the TCPA with respect

to Plaintiff.

       23.      From each and every call placed without express consent by

Defendant to Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion

of privacy and the intrusion upon his right of seclusion.

       24.      From each and every call without express consent placed by

Defendant to Plaintiff’s cellular telephone, Plaintiff suffered the injury of the

occupation of his cellular telephone line and cellular telephone by unwelcome



                                            5
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.6 Filed 11/16/20 Page 6 of 8




calls, making the telephone unavailable for legitimate callers or outgoing calls

while the telephone was ringing from Defendant’ call.

      25.    From each and every call placed without express consent by

Defendant to Plaintiff’s cellular telephone, Plaintiff suffered the injury of

unnecessary expenditure of his time. For calls he answered, the time he spent on

the call was unnecessary as he repeatedly asked for the calls to stop. Even for

unanswered calls, Plaintiff had to waste time to unlock the telephone and deal with

missed call notifications and call logs that reflect the unwanted calls. This also

impaired the usefulness of these features of Plaintiff’s cellular telephone, which are

designed to inform the user of important missed communications.

      26.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone was an injury in the form of a nuisance and

annoyance to the Plaintiff. For calls that were answered, Plaintiff had to go to the

unnecessary trouble of answering them. Even for unanswered calls, Plaintiff had to

waste time to unlock the telephone and deal with missed call notifications and call

logs that reflected the unwanted calls. This also impaired the usefulness of these

features of Plaintiff’s cellular telephone, which are designed to inform the user of

important missed communications.




                                          6
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.7 Filed 11/16/20 Page 7 of 8




       27.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

Plaintiff’s cellular telephone’s battery power.

       28.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone where a voice message was left which occupied space

in Plaintiff’s telephone or network.

       29.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s

chattel, namely her cellular telephone and her cellular telephone services.

       30.    As a result of the calls described above, Plaintiff suffered an invasion

of privacy. Plaintiff was also affect in a personal and individualized way by stress,

anxiety, and annoyance.

                                       COUNT I
                                (Violation of the TCPA)

       31.    Plaintiff fully incorporates and re-alleges paragraphs one (1) through

thirty (30) as if fully set forth herein.

       32.    Defendant willfully violated the TCPA with respect to Plaintiff,

specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone

after Plaintiff notified Defendant that Plaintiff wished for the calls to stop.




                                            7
  Case 4:20-cv-13056-SDD-APP ECF No. 1, PageID.8 Filed 11/16/20 Page 8 of 8




      33.    Defendant repeatedly placed non-emergency telephone calls to

Plaintiff’s cellular telephone using an automatic telephone dialing system or

prerecorded or artificial voice without Plaintiff’s prior express consent in violation

of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against American Express Centurion Bank, d/b/a American

Express Centurion Inc. for statutory damages, punitive damages, actual damages,

treble damages, enjoinder from further violations of these parts and any other such

relief the court may deem just and proper.

                                      Respectfully submitted,

                                       /s/ Octavio “Tav” Gomez
                                       Octavio “Tav” Gomez
                                       Morgan & Morgan, Tampa, P.A.
                                       201 North Franklin Street, Suite 700
                                       Tampa, Florida 33602
                                       Telephone: (813) 223-5505
                                       Facsimile: (813) 983-2889
                                       TGomez@ForThePeople.com
                                       JDerry@ForThePeople.com
                                       JKneeland@ForThePeople.com
                                       EShillinglaw@ForThePeople.com
                                       SMcgee@ForThePeople.com
                                       Attorney for Plaintiff




                                          8
